Name: Commission Regulation (EEC) No 3837/92 of 28 December 1992 amending Regulation (EEC) No 3812/90 laying down detailed rules for the application of the supplementary trade mechanism to milk products imported into Portugal from the Community of Ten and Spain
 Type: Regulation
 Subject Matter: trade policy;  processed agricultural produce;  Europe;  trade
 Date Published: nan

 31 . 12. 92 Official Journal of the European Communities No L 387/67 COMMISSION REGULATION (EEC) No 3837/92 of 28 December 1992 amending Regulation (EEC) No 3812/90 laying down detailed rules for the application of the supplementary trade mechanism to milk products imported into Portugal from the Community of Ten and Spain THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal and in particular Article 251 , Having regard to Council Regulation (EEC) No 569/86 of 25 February 1986 laying down general rules for the appli ­ cation of the supplementary mechanism applicable to trade ('), as last amended by Regulation (EEC) No 3296/88 (2), and in particular Article 7 ( 1 ) thereof, Whereas Commission Regulation (EEC) No 3812/90 (3), as last amended by Regulation (EEC) No 3375/91 (4), sets an indicative ceiling for exports of certain milk products to Portugal for 1992 ; whereas, in the light of export possibilities from the Community of Ten and Spain and with a view to the continued gradual opening up of the Portuguese market, indicative ceilings should be fixed for 1993 at a level 30 % up on those applying previously ; whereas to that end the Annex to Regulation (EEC) No 3812/90 should be replaced ; Whereas the Management Committee for Milk and Milk Products has not delivered an opinion within the time limit set by its chairman, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 3812/90 is hereby amended as follows : 1 . in Article 1 (1 ), ' 1992' is replaced by ' 1993'; 2. the Annex is replaced by the following : 'ANNEX INDICATIVE CEILINGS (tonnes) Quantities CN code Description Communityr of Ten and Spain 0406 90 21 Cheddar 221 0406 90 23 Edam 749 0406 90 77 Danbo, Fontal, Fontina, Fynbo, Gouda, Havarti, Maribo, Samso 749 0406 90 79 Esrom, Italico, Kernhem, Saint-Nectaire, Saint-Paulin , Taleggio 476.' Article 2 This Regulation shall enter into force on 1 January 1993. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 December 1992. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 55, 1 . 3. 1986, p. 106. (2) OJ No L 293, 27. 10. 1988, p . 7. 0 OJ No L 366, 29 . 12. 1990, p. 15. if) OJ No L 356, 24. 12. 1991 , p. 41 .